DETAILED ACTION
Election/Restrictions
Claims 1-20 are directed to the following patentably distinct species: 
1st Specie, Fig. 8;
2nd Specie Fig. 9;
3rd Specie Fig. 14;
4th Specie, Fig. 15;
5th Specie, Fig. 16;
6th Specie, Fig. 17;
7th Specie, Fig. 21;
8th Specie, Fig. 22;
9th Specie, Fig. 23;
10th Specie, Fig. 24;
11th Specie, Fig. 25;
12th Specie, Fig. 26;
13th Specie, Fig. 27;
14th Specie, Fig. 28;
The species are independent or distinct because: 
FIG. 8 is a first call flow for UE registration procedure as per an aspect of a first embodiment of the present disclosure.
FIG. 9 is a second call flow for UE registration procedure as per an aspect of a second embodiment of the present disclosure. 
a third call flow diagram as per an aspect of a third embodiment of the present disclosure. 
FIG. 15 is a fourth call flow diagram as per an aspect of a fourth embodiment of the present disclosure. 
FIG. 16 is a fifth call flow diagram as per an aspect of a fifth embodiment of the present disclosure. 
FIG. 17 is a sixth call flow diagram as per an aspect of a sixth embodiment of the present disclosure.
FIG. 21 is a seventh flow diagram of an aspect of a seventh embodiment of the present disclosure.
FIG. 22 is an eighth flow diagram of an aspect of an eighth embodiment of the present disclosure. 
FIG. 23 is a ninth flow diagram of an aspect of a ninth embodiment of the present disclosure. 
FIG. 24 is a tenth flow diagram of an aspect of a tenth embodiment of the present disclosure. 
FIG. 25 is an eleventh flow diagram of an aspect of an eleventh embodiment of the present disclosure. 
FIG. 26 is a twelfth flow diagram of an aspect of a twelfth embodiment of the present disclosure. 
FIG. 27 is a thirteenth flow diagram of an aspect of a thirteenth embodiment of the present disclosure. 
a fourteenth flow diagram of an aspect of a fourteenth embodiment of the present disclosure.
Applicant must determine which of the pending claims fall into which of the cited specie, and make an election of the cited specie along with affiliated pending claims in the response to this restriction. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim for the species restriction.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is located in a different classification and/or sub-classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Furthermore, if the Applicant improperly selected unrelated claims for the elected species, further action maybe required that would result in an unintentional delay for prosecuting the current Application. Please, also cancel all other unrelated claims of the elected species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/PAKEE FANG/
Primary Examiner, Art Unit 2642